DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a representation corresponding to a tomographic reconstruction of an optical absorption map of the region of interest” in claim 45, the “rotating table” in claim 46, the “rotating gantry” in claim 47, “excitation source”, “region of interest”, “fluorescence detector” in claim 61 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 
The drawings are objected to because FIGS. 1-3 and 6 contain multiple unidentified structures that are not labeled or identified in some way, and the omitted information is necessary for a proper understanding of the invention.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 45-66 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).
Claim 45 is rejected under 35 U.S.C. 101 because the claim recites “(a) a sample stage for mounting a subject” in line 3. In applicant’s specification [0150] (paragraph number from the PG Pub for this application) discloses the subject is optionally a human subject. In order to overcome the rejection under 35 USC 101, applicant should amend the claim so that the subject is not included in the structure of the claimed limitation, e.g. amend the limitation to “(a) a sample stage configured for mounting a subject” or “a sample stage adapted to mount a subject”.
Claims 46-66 are also rejected due to their dependency on claim 45 in light of the rejection above. Claim 47 sets forth a rotating gantry which is “operable to rotate about the subject”.  The “operable to” language effectively differentiates the subject from the gantry system element, and similar structuring is required for each of the other recitations of the subject or region of interest.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“surface scanning module” in claim 54.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112(b)
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 45-66 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 45 recites the phrases “(d) a memory for storing a set of instructions; and (e) a processor for executing the instructions” “the sample stage, first source, and first detector are positioned to allow illumination…and to allow detection of radiation transmitted through the region of interest at a plurality of corresponding detection angles to obtain a plurality of angular projection measurements”,  “representation corresponding to a tomographic reconstruction of using data corresponding to the plurality of angular projection measurements” in lines 8-9 and 11-17, which renders the claim indefinite because it is unclear if the instructions executed by the processor include part of or the entirety of the set of instructions stored in the memory, or if the instructions executed by the processor are separate and/or different than those stored on the memory. It is also unclear how and by what structure the sample stage, first source, and first detector have been positioned “to allow” and how “allow” has been defined by the claim in relation to illumination, it is also unclear how the sample stage and first detector have been configured to/are structurally capable of performing illumination. It is also unclear what structure or type of information the applicant meant to recite as the “representation” of the “tomographic reconstruction of an optical absorption map” and how the representation structurally and functionally “corresponds” to the “tomographic reconstruction of an optical absorption map”. And it is unclear how the data corresponding to the plurality of angular projection measurements are functionally and computationally “used to determine the “representation”. It also unclear how the “representation corresponding to a tomographic reconstruction” differs from a tomographic reconstruction. It is unclear if the applicant meant to refer to “data corresponding to a plurality of angular projection measurements” as being what is used in tomographic reconstruction, therefore it seems the representation would be identical to a reconstructed tomogram, absent clarification.
Claims 46-66 are also rejected due to their dependency on claim 45 in light of the rejection above.
Claim 49, 51, 52, 54, 58, 61, and 66 are also rejected for reciting the same and/or similar limitations outlined in the rejection above.
representation corresponding to a tomographic reconstruction of an optical absorption map of the region of interest” that is determined in claim 45 on which claim 48 is dependent through the chain of dependency via claim 47, or if the applicant meant to refer to a different optical absorption map, or the optical absorption map of claim 45 before being reconstructed. 
Claims 49-51 are also rejected due to their dependency on claim 48 and for reciting the same and/or similar limitations outlined in the rejection above.
Claims 52-54 are also rejected for reciting the same and/or similar limitations outlined in the rejection above.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 56 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 56 recites the limitation “wherein the optical absorption map is a three dimensional (3-D) map” which fails to further limit the “tomographic reconstruction of an optical absorption map” of parent claim 1 since tomographic reconstruction is inherently 3D.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 45-54, 56-57, and 60-66 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yared (US20070238957).

(a) a sample stage for mounting a subject (see 236 in FIG. 2);
(b) a first source (see 122 in FIG. 2) aligned to direct illumination radiation (see 123 in FIG. 2) into the region of interest of the subject (see 132 in FIG. 2);
(c) a first detector (see 124 in FIG. 2) aligned to detect radiation (see 127 in FIG. 2) from the first source (see 122 in FIG. 2), transmitted through the region of interest of the subject (see 132 in FIG. 2);
(d) a memory for storing a set of instructions (see [0029] a memory for storing code defines a set of instructions); and
(e) a processor for executing the instructions (see [0029] a processor for executing the set of instructions stored in the memory),
wherein:
the sample stage, first source, and first detector are positioned to allow illumination of the region of interest at a plurality of illumination angles ([0100] the gantry rotates around the subject to provide multiple light beams at multiple positions) and to allow detection of radiation transmitted through the region of interest at a plurality of corresponding detection angles to obtain a plurality of angular projection measurements ([0100] detecting at each angular position images which correspond to multiple source locations positioned at multiple angles in order to produce multiple images depicting multiple angular projections), and
the instructions, when executed by the processor cause the processor to determine a representation corresponding to a tomographic reconstruction of an optical absorption map 
Regarding claim 46, Yared teaches wherein:
the subject is mounted on a rotating table operable to rotate about an axis passing through its center ([0098] the subject is positioned on the support/table positioned at the isocenter of the rotating gantry), and
the first source and first detector are mounted in a fixed position about the subject ([0100] the light source is mounted on a fixed surface away from the rotating gantry).
Regarding claim 47, Yared teaches wherein:
the first source and the first detector are mounted on a rotating gantry operable to rotate about the subject (see 122 mounted to gantry 230 in FIG. 2).
Regarding claim 48, Yared teaches wherein the instructions cause the processor to determine the optical absorption map by inverting a projection model of radiation transmission from the first source ([0128], [0130] the inverse problem is solved in which the optical wave-transmitting propagation through the medium are updated to minimize the errors observed between the predicted and measured field), through the region of interest of the subject ([0108], [0130] electrical signals provided by the data processor 128 can correspond to measured optical 
Regarding claim 49, Yared teaches wherein inverting the projection model comprises applying an inverse operator of the projection model to a plurality of observation values determined using the data corresponding to the plurality of angular projection measurements ([0114] the optical absorption map is used in Diffuse Optical Tomography (DOT) to construct a forward problem that is then through direct or iterative techniques used to solve the inverse problem), thereby determining the optical absorption map of the region of interest ([0091]-[0092] a three-dimensional map of a given volume includes a dataset of values of a given quantity of an average optical absorption coefficient and an average optical scattering coefficient for the object being imaged at the wavelengths of imaging  that varies in three spatial dimensions throughout the volume).
Regarding claim 50, Yared teaches wherein the projection model is a discretized model that relates (0149]-[0150] as determined by tomography modes including any surface-bounded inversion operators of tissues, the infinite space Green function g is defined above, ΔS(rp) is defined as the discretized surface area at point), for each of the plurality of angular measurements ([0100] the one or multiple images acquired corresponding to one or multiple source locations in raster-scan fashion so that each angular position of the different gantry a is the value of each absorption coefficient), each representing optical absorption at a specific point within the region of interest ([0033] a each of the plurality of absorption coefficients corresponding to each of the plurality of segmented regions of the target volume/region of interest in the the three-dimensional optical absorption map).
Regarding claim 51, Yared teaches wherein the instructions cause the processor to determine the optical absorption map by applying a discretized version of the inverse operator of the projection model to determine ([0149]-[0150] as determined by tomography modes including any surface-bounded inversion operators of tissues, the infinite space Green function g is defined above, ΔS(rp) is defined as the discretized surface area at point), for each of the plurality of discretized locations ([0150] defined as the average intensity at the surface point), a corresponding value of the optical absorption coefficient ([0155] μa is the corresponding absorption coefficient value), wherein the discretized inverse operator of the projection model relates, for each of a plurality of discretized locations representing physical locations in the region of interest, a value of an optical absorption coefficient at the location ([0150] defined as the average intensity at the surface location) to at least a portion of the plurality of observation values determined using the data corresponding to the angular projection measurements ([0100] the plurality of observation/images acquired corresponding to one or multiple source locations in raster-scan fashion so that each angular position of the different gantry positions correspond 
Regarding claim 52, Yared teaches wherein the instructions cause the processor to determine the optical absorption map using the data corresponding to the plurality of angular projection measurements ([0100] the one or multiple images acquired for the optical absorption map correspond to the multiple angular projections that are in correspondence with one or multiple source locations in raster-scan fashion so that each angular position of the different gantry positions) and calibration data ([0112], [0114] the measurements corresponding to the excitation light transmitted through the object, or intrinsic light determined in step 910 in FIG. 9 are used to correct/calibrate captured fluorescent measurements such as in the optical absorption map), wherein the optical absorption map is quantitative ([0050], [0052] the optical absorption map visually indicate a spatial distribution of a quantity (e.g., concentration) of at least one of the one or more fluorophores within the target volume/region of interest in the subject).
Regarding claim 53, Yared teaches wherein the calibration data comprises* at least one member selected from the group consisting of:
data corresponding to a power of the source ([0150] the flux detected is defined as the power flowing through a surface S within an interval of time t and has units of power per area per second in the time-domain).
*the limitation has been interpreted in the alternative, requiring only the calibration data comprises only data corresponding to a power of the source; or requiring only the calibration data comprises only data corresponding to measurement(s) of a radiometric configuration of the system; or requiring only the calibration data comprises only data corresponding to an intensity response of the detector.
Regarding claim 54, Yared teaches comprising a surface scanning module for obtaining a measurement of one or more boundaries representing a surface of the subject about the region of interest ([0093] a three-dimensional surface model of the object is generated to provide the optical tomography algorithm with the boundary conditions necessary for its computation), wherein the instructions cause the processor to determine the optical absorption map using the measurement of the one or more boundaries ([0115] using the boundaries detected so that different parts of the tissue under examination may be delineated for the creation of the optical absorption map).
Regarding claim 56, Yared teaches wherein the optical absorption map is a three dimensional (3-D) map ([0033] a three-dimensional optical absorption map is created).
Regarding claim 57, Yared teaches wherein the region of interest comprises one or more anatomical organs ([0108] an animal or human subject 132 has internal structures/organs and is not internally homogeneous) and the instructions cause the processor to process the optical absorption map to automatically localize the one or more anatomical organs in the optical absorption map ([0103], [0108], [0127] the anatomical image processor 156 provides the anatomical data in the form of three-dimensional optical absorption map to the solution processor 154 which [automatically] solves for the unknown distribution inside internal structures of subject 132 in order to establish physical positions and characteristics of the internal structures of the object 132 in a specific volume [region of interest] of the three-dimensional optical absorption map).
Regarding claim 60, Yared teaches wherein the instructions cause the processor to use * of a fluorescent emitter within the region of the subject ([0052] the tomographic image(s) visually indicates a spatial distribution of a quantity (e.g., concentration) of at least one of the one or more fluorophores within the target volume of the object).
*the limitation has been interpreted in the alternative, requiring a tomographic representation of a distribution of only a fluorescent emitter within the region of the subject; or a tomographic representation of a distribution of only a bioluminescent emitter within the region of the subject.
Regarding claim 61, Yared teaches comprising:
(d) an excitation source (122 in FIG. 2) aligned to direct excitation light into the region of interest of the subject ([0031] excitation light is directed into the subject), the excitation light having a wavelength corresponding to an excitation wavelength of a fluorescent emitter present in the region of interest ([0023] fluorescent light emitted from the fluorophore(s) inside the subject, [0100] the representative values of the excitation wavelength of the narrow-band light sources 122 corresponding to multiple molecular probes designed for the excitation wavelengths); and
(e) a fluorescence detector ([0040] the light detector is or includes a CCD camera and/or a time-gated intensified CCD camera, e.g., an iCCD camera), aligned to detect fluorescent light emitted from the plurality of fluorescent emitters in the region of interest ([0112] fluorescent light emitted by a fluorophore inside the subject are detected), wherein the fluorescence detector responsive to light having a wavelength corresponding to an emission wavelength of the fluorescent emitter present in the region of interest ([0045] the detected fluorescent light is 
wherein the instructions cause the processor to determine a tomographic representation of the distribution of the fluorescent emitter in the region of interest using data corresponding to the detected fluorescent light and the determined optical absorption map ([0050], [0052] optical absorption map includes absorption coefficients corresponding to a plurality of segmented regions of the target volume/ region of interest of the subject to visually indicate a corresponding spatial distribution map of a quantity (e.g., concentration) of at least one of the one or more fluorophores within the target volume/region of interest of the subject, [0115] the distribution of (μa) absorption coefficients throughout the cavity being imaged is used in the forward model of photon propagation, yielding a more accurate solution to the problem of fluorescence distribution and see a tomographic representation generated in FIG. 9 step 928 which is generated as a result of the output of steps 902-926).
Regarding claim 62, Yared teaches wherein the excitation source is operable direct the excitation into the region of interest from a plurality of different excitation source positions ([0024], [0100] excitation light beams are directed into the object at multiple/plurality of different positions, e.g., at multiple angles).
Regarding claim 63, Yared teaches wherein the fluorescence detector is operable to detect fluorescent light emitted from the region of interest at a plurality of different fluorescent detector positions ([0094], [0096] each of the one or more light sources 122 projects light 123 toward the subject 132. Portions 127 of the light 123 which pass through the subject 132 are 
Regarding claim 64, Yared teaches wherein the instructions cause the processor to determine the tomographic representation of the distribution of the fluorescent emitter by inverting a forward model ([0114] after solving the forward model in the first step, the second step is solved using direct inversion, χ2-based fits, and algebraic reconstruction techniques) that describes (i) excitation light propagation from a point corresponding to an excitation source position to a point corresponding to a position of a fluorescent emitter in the region of interest ([0115] in the forward model of photon/light propagation, yielding a more accurate solution to the problem of fluorescence distribution) and (ii) emission light propagation from the position of the fluorescent emitter to a point corresponding to a fluorescence detector position (see 127 in FIG. 2 ).
Regarding claim 65, Yared teaches wherein the instructions cause the processor to use the determined optical absorption map in the forward model ([0114]-[0115] instruction step 924 provides boundary conditions and the optical absorption map provides parameters used in application of DOT principles to construct the forward model).
Regarding claim 66, Yared teaches wherein the instructions cause the processor to determine a map of the quantity of the fluorescent emitter in the region of interest using data corresponding to the detected fluorescent light and the determined optical absorption map ([0050], [0052] optical absorption map includes absorption coefficients corresponding to a plurality of segmented regions of the target volume/ region of interest of the subject to visually indicate a corresponding spatial distribution map of a quantity (e.g., concentration) of at least .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 55 is rejected under 35 U.S.C. 103 as being unpatentable over Yared.
Regarding claim 55, Yared discloses in an alternative embodiment wherein the instructions cause the processor to apply one or more denoising filters to the data corresponding to the plurality of angular projection measurements ([0146] using a convergence criterion at 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the embodiments of Yared to provide an adaptive adjustment can be achieved by monitoring the relative change in value of the calculated intensity added by each iteration step and stopping the number of iterations based on a convergence criterion ([0146] of Yared).

Claims 58-59 are rejected under 35 U.S.C. 103 as being unpatentable over Yared, in view of Darne et al. (US20160038029, hereafter “Darne”).
Regarding claim 58, Yared discloses wherein the sample stage, first source, and first detector are operable to allow recording at each of a plurality of time points, a corresponding set of a plurality of angular projection measurements ([0024] multiple positions (e.g., at multiple angles)/projection measurements are each acquired by one beam at one point in time), and wherein the instructions cause the processor to:
for each of the plurality of time points, determine a corresponding optical absorption map of the region of interest using data corresponding to the corresponding set of the plurality of angular projection measurements ([0100] the one or multiple images acquired for the optical absorption map correspond to the multiple angular projections that are in correspondence with one or multiple source locations in raster-scan fashion so that each angular position of the different gantry positions), thereby determining an optical absorption map representing optical plurality of optical absorption maps.
However, in the same field of endeavor, Darne a plurality of optical absorption maps ([0068] the plurality of 2D slices show logarithmic intensity/absorption maps of the fluorophore along with the artifacts generated internal to the reconstructed volume).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the embodiments of Yared to include the plurality of optical absorption maps taught by Darne to provide the 2D absorption maps indicate the actual position of the fluorophore ([0068] of Darne).
provide intensity attenuation and phase-shift measurements at multiple-frequencies that can image intrinsic absorption and scattering, and also fluorophore concentration ([0159] of Yared).
Regarding claim 59, modified Yared discloses wherein a temporal separation between each of the plurality of time points is sufficiently small so as to provide video rate images of optical absorption in the region of the subject ([0098] improved scan speed and temporal resolution/small temporal separation, [0102] the detectors are capable of imaging rates are 5-30 frames per second [indicating a rate of high definition video] at low read-out noise and dynamic range of 2000-4000 or higher).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY J SHAFQAT whose telephone number is (571)272-4054. The examiner can normally be reached Monday-Friday 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/AMANDA LAURITZEN MOHER/Primary Examiner, Art Unit 3793